Citation Nr: 1631864	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of service connection for hemorrhoids. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In March 2016, the Board remanded the case and it now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his July 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  Thereafter, he was scheduled for a Board hearing in September 2015 and was notified of such hearing in July 2015, August 2015, and September 2015 letters; however, such letters were returned as undeliverable.  Thereafter, the RO made numerous attempts to contact the Veteran in October 2015 at various telephone numbers to no avail.  

Subsequently, the RO attempted to ascertain the Veteran's current address through his bank.  Thereafter, in December 2015 and January 2016 letters, he was advised at a new address that his Board hearing had been scheduled for January 2016.  However, such letters again came back as undeliverable.  

In a January 2016 telephone call, the RO advised the Veteran that his January 2016 Board hearing had been cancelled due to a snowstorm in Washington, D.C.; however, he indicated that he had not been aware of the scheduled hearing as he was homeless and had not received the notice letters.  

Thereafter, in an undated letter, the Veteran was advised that his Board hearing had been scheduled for March 10, 2016.   In a telephone call on March 3, 2016, the RO confirmed the hearing date with the Veteran.  However, on March 8, 2010, the Veteran's representative requested that the hearing be rescheduled as the Veteran was not prepared for his hearing, and notified VA of a new address on [redacted], Washington.  

In March 2016, the Board remanded the case in order to reschedule the Veteran's Board hearing.  Thereafter, in April 2016, the RO attempted to contact him by telephone to advise him that his hearing had been rescheduled for June 2016; however, he was unable to be reached.  In May 2016, the RO sent the Veteran a letter at [redacted], Washington, advising him that his Board hearing had been scheduled for June 2016.  Thereafter, the Veteran failed to appear for his scheduled Board hearing.

However, it appears that the May 2016 letter was not sent to the Veteran's correct address of record.  In this regard, he reported his address as [redacted] and the notice letter was sent to [redacted].  Therefore, the Board finds that a remand is necessary in order to reschedule the Veteran for his requested hearing and provide notification at his current address.  In this regard, as the Veteran has a history of homelessness and frequent moves, the AOJ should verify such address prior to sending the notice letter.

Accordingly, the case is REMANDED for the following action:

After verifying the Veteran's address, schedule him for a Board video-conference hearing before a Veterans Law Judge.  He should be notified of the date, place, and time of the hearing at his current address.  His representative should also be provided with proper notice of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

